 1   AARON D. FORD
     Attorney General
 2   CAMERON P. VANDENBERG
     Chief Deputy Attorney General
 3   Nevada Bar No. 4356
     DOMINIKA J. BATTEN
 4   Deputy Attorney General
     Nevada Bar No. 12258
 5   Nevada Office of the Attorney General
     5420 Kietzke Lane, Suite 202
 6   Reno, Nevada 89511
     (775) 687-2132 (phone)
 7   (775) 688-1822 (fax)
     Email: cvandenberg@ag.nv.gov
 8          dbatten@ag.nv.gov
     Attorneys for Defendant State of Nevada,
 9   Department of Transportation
10
                                UNITED STATES DISTRICT COURT
11
                                         DISTRICT OF NEVADA
12
13   BOBBY BONNET,                                       Case No. 3:18-cv-00159-HDM-WGC
14                         Plaintiff,
15           vs.                                              ORDER GRANTING
                                                         STIPULATION FOR DISMISSAL
16   STATE OF NEVADA DEPARTMENT OF                            WITH PREJUDICE
     TRANSPORTATION DIVISION AND
17   DOES I-X,
18                         Defendants.
19
20          Defendant State of Nevada, ex rel. its Department of Transportation (“NDOT”), by and through
21   counsel, Aaron D. Ford, Attorney General for the State of Nevada, Cameron P. Vandenberg, Chief
22   Deputy Attorney General, and Dominika J. Batten, Deputy Attorney General, and Plaintiff Bobby
23   Bonnet, by and through counsel Mark Mausert, Esq., and Cody Oldham, Esq., hereby stipulate and
24   agree that, consistent with the requirements of FED. R. CIV. P. 41(a), the Court may dismiss Bobby

25   ///

26   ///
27   ///
28   ///


                                                     1
 1   Bonnet’s First Amended Complaint, in its entirety, with prejudice, with each party to bear its own

 2   attorney’s fees and costs.

 3   DATED this 26th day of February, 2019.             DATED this 26th day of February, 2019.
 4   AARON D. FORD                                      MARK MAUSERT LAW OFFICE
     Attorney General
 5
 6   By: /s/ Cameron P. Vandenberg                      By: /s/ Mark Mausert
        CAMERON P. VANDENBERG                               MARK MAUSERT, ESQ.
 7      Chief Deputy Attorney General                       CODY OLDHAM, ESQ.
 8      Nevada Bar No. 4356                                 729 Evans Avenue
        DOMINIKA J. BATTEN                                  Reno, Nevada 89512
 9      Deputy Attorney General                             Attorneys for Plaintiff Bobby Bonnet
        Nevada Bar No. 12258
10      Attorneys for Defendant NDOT
11
12
                                                  ***
13
                                                 ORDER
14
            IT IS SO ORDERED this 26 day of February                  , 2019.
15
16
17                                             UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28



                                                    2
